NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1839-18T4

MARIA E. OLAVARRIA,

                    Plaintiff-Appellant,

v.

TAKASAGO INTERNATIONAL
CORPORATION (USA) , WILLIAM
BUSHMAN, RICARDO MENDOZA,
and SAMANTHA ECKERS, individually,

          Defendants-Respondents.
____________________________________

                    Argued January 8, 2020 – Decided January 27, 2020

                    Before Judges Fuentes, Haas and Enright.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Bergen County, Docket No. L-8973-17.

                    Kevin G. Roe argued the cause for appellant.

                    Charles A. Strenk argued the cause for respondents
                    (Kiernan & Strenk, attorneys; Charles A. Strenk and
                    Patrick B. Kiernan, on the brief).

PER CURIAM
      Plaintiff appeals from the Law Division's November 16, 2018 order granting

defendants' motion for summary judgment, and dismissing plaintiff's complaint

that alleged defendants violated the terms of an implied employment contract by

terminating her from her position as a customer service manager. We affirm.

      The facts, as derived from the evidence submitted by the parties in support

of, and in opposition to, the summary judgment motion, are fully detailed in Judge

Rachelle L. Harz's well-reasoned and comprehensive written decision. Therefore,

we recite only the most salient facts from that decision and, like Judge Harz, view

them in the light most favorable to plaintiff, the non-moving party. Polzo v. Cty.

of Essex, 209 N.J. 51, 56 n.1 (2012) (citing Brill v. Guardian Life Ins. Co. of Am.,

142 N.J. 520, 523 (1995)).

      In 2004, plaintiff began working for defendant Takasago International

Corporation (Takasago) as an at-will employee.          Over the years, Takasago

promoted her several times and, at the time of her termination, she held the title of

customer service manager at Takasago's fragrance manufacturing and warehousing

facility in Harriman, New York.

      In 2016, Takasago hired a new employee to serve as the company's demand

planning manager (manager). Plaintiff alleged the manager "proceeded to bully

her way around the workforce, [and] interfer[ed] with and disrupt[ed] the daily


                                                                           A-1839-18T4
                                        2
operation of departments unconnected to her job or duties[.]"         Although the

manager was not her supervisor, plaintiff asserted the manager was verbally

abusive and when plaintiff complained, the manager responded "by sending

[plaintiff] a barrage of impertinent, harassing e-mails and would engage in child-

like temper tantrums, while cursing and throwing things around her office."

      Plaintiff claimed she reported the manager's behavior to her supervisors, but

they did not investigate the manager's conduct. Takasago terminated plaintiff's

employment on January 17, 2017.

      In December 2017, plaintiff filed a complaint against Takasago and three of

its employees, including the manager.       After defendants moved for summary

judgment in August 2018, plaintiff filed a seven-count, second amended complaint

with the permission of the court. Plaintiff alleged: (1) wrongful termination in

bad faith pursuant to implied contract (count one); (2) breach of covenant of good

faith and fair dealing (count two); (3) negligent hiring and retention of the manager

(count three); (4) oral defamation by the manager causing a loss of reputation

(count four); (5) intentional infliction of emotional distress (count five); (6)

negligent infliction of emotional distress (count six); and (7) harassment on a

vicarious liability theory (count seven).




                                                                          A-1839-18T4
                                        3
      As an initial matter, plaintiff argued that summary judgment was

inappropriate because the parties had not yet completed discovery.       Although

plaintiff filed her first complaint in December 2017, she did not serve

interrogatories upon defendants until three weeks after they filed their motion for

summary judgment in August 2018. Plaintiff never served any deposition notices

for any of Takasago's employees.

      Judge Harz concluded that plaintiff's failure to seek discovery more

promptly was not an impediment to consideration of defendants' motion for

summary judgment. As the judge recognized, R. 4:46-1 permits a party to file a

motion for summary judgment prior to the close of discovery. When such a motion

is filed, claims of incomplete discovery will not defeat summary judgment if

further discovery will not patently alter the outcome. Wellington v. Estate of

Wellington, 359 N.J. Super. 484, 496 (App. Div. 2003). A party opposing a motion

for summary judgment on the grounds that discovery is incomplete must

"demonstrate with some degree of particularity the likelihood that further

discovery will supply the missing elements of the cause of action." Badiali v. New

Jersey Mfrs. Ins. Grp., 220 N.J. 544, 555 (2015) (quoting Wellington, 359 N.J.

Super. at 496). Indeed, the party "must specify what further discovery is required,




                                                                         A-1839-18T4
                                       4
rather than simply asserting a generic contention that discovery is incomplete."

Trinity Church v. Lawson-Bell, 394 N.J. Super. 159, 166 (App. Div. 2007).

      Plaintiff did not provide any certifications to the trial court stating with

particularity the information further discovery might produce. Therefore, Judge

Harz proceeded to consider defendants' summary judgment motion.

      Although plaintiff was an at-will employee, her primary contention both

before the trial court and here on appeal is her assertion in count one that Takasago

wrongfully terminated her "in bad faith pursuant to [an] implied contract" created

by the forty-one page Employee Handbook (handbook) it gave her at the beginning

of her employment.

      By way of background, it is well-settled that, absent a contractual

arrangement to the contrary, employment is at-will. Bernard v. IMI Sys., Inc., 131
N.J. 91, 106 (1993). An at-will employee may be discharged from employment

for any reason, with or without cause, Woolley v. Hoffmann-La Roche, Inc., 99
N.J. 284, 290 (1985), subject to the specific protections afforded by such laws as

the New Jersey Law Against Discrimination (LAD), N.J.S.A. 10:5-1 to -42, as well

as the interests of public policy. Pierce v. Ortho Pharm. Corp., 84 N.J. 58, 72

(1980). However, "an implied promise contained in an employment manual that

an employee will be fired only for cause may be enforceable against an employer


                                                                           A-1839-18T4
                                        5
even when the employment is for an indefinite term and would otherwise be

terminable at will." Woolley, 99 N.J. at 285. Therefore, if an employment manual

creates an implied contract, the nature of the employment relationship is changed,

and the employer must abide by the terms of the manual. Id. at 292.

      In order to ensure that such a contract is not formed, the employment manual

must have "a clear and prominent disclaimer[.]" Id. at 285. The key inquiry when

determining whether an employee handbook gives rise to a contract is "the

reasonable expectations of [the] employee[.]" Witkowski v. Thomas J. Lipton,

Inc., 136 N.J. 385, 393 (1994). To be effective, a disclaimer must clearly advi se

the employee that the provisions therein do not constitute an enforceable contract

of employment and must be placed "in a very prominent position[.]" Woolley, 99
N.J. at 309. The requirement of prominence may be satisfied in a variety of ways,

so long as it is "separated from or set off in a way to attract attention." Nicosia v.

Wakefern Food Corp., 136 N.J. 401, 415 (1994). Where reasonable jurors could

not differ in opinion regarding whether a document constitutes an implied contract,

summary judgment is appropriate. Troy v. Rutgers, 168 N.J. 354, 366 (2001).

      In applying these principles, Judge Harz carefully examined the provisions

of the handbook, and noted that it included a disclaimer on its first substantive

page. This disclaimer stated:


                                                                           A-1839-18T4
                                         6
INTRODUCTION            AND      DISCLAIMER          OF
CONTRACT

The policies outlined in this booklet should be regarded
as management guidelines only, which in a developing
business will require changes from time to time. This
handbook is not all-inclusive, but is intended solely to
provide general information to our employees. Takasago
retains the right to make decisions involving employment
as needed. This handbook supersedes and replaces all
prior handbooks.

      .…

The employee handbook and other plan documents are not
contractual in nature and do not guarantee any
continuation of benefits.

Takasago abides by employment-at-will, which
permits the corporation or the employees to terminate
the employment relationship at any time, for any
reason. Neither the policies contained in this employee
handbook, nor any other written or verbal
communication are intended to create a contract of
employment or warranty of benefits. The corporation
also has sole discretion to add to, delete, or change any
policy contained in this employee handbook except
employment-at-will.

While we hope your employment relationship with
Takasago will be mutually rewarding and long-term,
THIS HANDBOOK SHOULD NOT BE CONSTRUED
AS, AND DOES NOT CONSTITUTE, A CONTRACT
OF EMPLOYMENT, EITHER EXPRESS OR IMPLIED,
OR FOR ANY SPECIFIC DURATION.              YOUR
EMPLOYMENT WITH TAKASAGO IS AT WILL AND
CAN BE TERMINATED AT ANY TIME, WITH OR


                                                            A-1839-18T4
                          7
            WITHOUT CAUSE,              BY     EITHER      YOU      OR
            TAKASAGO.

      Judge Harz concluded that this disclaimer was "effective" in preventing the

creation of a Wooley implied contract between plaintiff and Takasago. The judge

noted that the disclaimer was "in bold print" and "capitaliz[ed]" the most important

provisions. It was also prominently placed at the very beginning of the handbook.

The disclaimer clearly stated that employees were "at-will" and could be

terminated at any time and for any reason. The handbook also stated that the at -

will employment policy could not be changed. Thus, Judge Harz found that "no

reasonable employee could read this [disclaimer] and come to the conclusion that

this handbook creates an employment contract with Takasago." Accordingly, the

judge rejected plaintiff's assertion in count one of her complaint that she could not

be terminated absent cause.

      In so ruling, Judge Harz considered and rejected plaintiff's argument that the

"Standards of Conduct" section of the handbook set forth "due process" procedures

that Takasago failed to follow during her employment.          This section of the

handbook states:

            STANDARDS OF CONDUCT

            Each employee has an obligation to observe and follow
            Takasago's policies and to maintain proper standards of
            conduct at all times. If an individual's behavior interferes

                                                                           A-1839-18T4
                                        8
            with the orderly and efficient operation of a department,
            corrective measures, up to and including termination will
            be taken. Disciplinary action may include a verbal
            warning, written warning, suspension and discharge. The
            appropriate disciplinary action imposed will be
            determined by Takasago, in its sole discretion. Takasago
            does not guarantee that one form of action will necessarily
            precede another.

                   .…

            We emphasize that discharge decisions will be based on
            an assessment of all relevant factors.

                   .…

            Takasago may consider an employee's job performance,
            prior violation of our work rules, and other relevant
            circumstances in determining whether to counsel, warn,
            suspend or discharge an employee. It is up to Takasago's
            management, in its sole discretion, to decide whether
            corrective action, up to and including dismissal, is
            appropriate.

            Nothing in this policy is designed to modify our
            employment-at-will policy.

      Judge Harz concluded that this section of the handbook did "not create a

Wooley contract for two reasons. First, the disclaimer [quoted above] states the

employment at-will policy is the only policy Takasago will never alter." The

handbook reiterates this point at the end of the Standards of Conduct section by

"stat[ing] in bold and italicized print, 'Nothing in this policy is designed to modify

our employment-at-will policy.'"

                                                                           A-1839-18T4
                                         9
      Just as importantly, Judge Harz found that unlike in Wooley, where the

employee handbook stated that certain procedures "must" be followed before an

employee could be terminated, 99 N.J. at 312, "Takasago's handbook leaves the

termination decision at the 'sole discretion' of Takasago[,]" and also uses the

permissive word "may," rather than the mandatory word "must," in stating that

Takasago "may consider" several factors in making the termination decision.

Thus, Judge Harz concluded "that Takasago's employee handbook had an effective

disclaimer, and consequently, no Wooley contract exists."

      Moreover, the disclaimer specifically stated that all of "[t]he policies

outlined in this booklet should be regarded as management guidelines only," and

that "[n]either the policies contained in this employee handbook, nor any other

written or verbal communication are intended to create a contract of employment

or warranty of benefits." (emphasis added). Because Takasago was not required

to follow the management guidelines set forth in the handbook, its employees

could not rely on it as a source for "benefits" or other employment protections that

might be available if the employees had an express or implied employment contract

with the company.

      Judge Harz then turned to plaintiff's remaining contentions and found that

they also lacked merit. Because plaintiff did not establish she had an implied


                                                                          A-1839-18T4
                                      10
contract with Takasago, the judge stated there could be no breach of the covenant

of good faith and fair dealing as plaintiff alleged in count two of her amended

complaint. See Wade v. Kessler Inst., 172 N.J. 327, 345 (2002) (holding that there

must be an express or implied contract in order to find that the implied covenant

of good faith and fair dealing has been breached).

      Judge Harz next found that plaintiff failed to demonstrate any of the required

elements for her negligent hiring, defamation, intentional infliction of emotiona l

distress,1 and negligent infliction of emotional distress claims in counts three

through six of her amended complaint.

      The judge also rejected plaintiff's assertion in count seven that she was

"harassed" by the manager because

            New Jersey law does not recognize a hostile work
            environment cause of action in which the harassment was
            not due to an employee's association with a protected
            class. See Vasough v. Kierce, 437 N.J. Super. 218, 225
            (App. Div. 2014). In other words, there is no cause of
            action for general bullying, mistreatment by a nasty boss,
            or failure of the employee to address incivility in the work
            place. [Ibid.]




1
   With respect to plaintiff's intentional infliction of emotional distress claim in
count five, Judge Harz treated defendants' summary judgment motion as a motion
to dismiss this count because this was the only new claim plaintiff raised in her
amended complaint.
                                                                           A-1839-18T4
                                      11
Plaintiff did not assert she was harassed due to her association with a protected

class under the LAD and, therefore, the judge concluded her claim in this count

was also meritless. This appeal followed.

      On appeal, plaintiff raises the same arguments that Judge Harz rejected in

her thorough written opinion granting defendants' motion for summary judgment.

She again argues that despite the effective disclaimer set forth at the very

beginning of the handbook, Takasago was nevertheless bound to follow the

guidelines it set forth in the handbook. Plaintiff also contends that summary

judgment was premature because she had not completed discovery.

      Our review of a ruling on summary judgment is de novo, applying the same

legal standard as the trial court. Townsend v. Pierre, 221 N.J. 36, 59 (2015) (citing

Davis v. Brickman Landscaping, Ltd., 219 N.J. 395, 405 (2014)). "Summary

judgment must be granted if 'the pleadings, depositions, answers to

interrogatories[,] and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact challenged and that the moving

party is entitled to a judgment or order as a matter of law.'" Town of Kearny v.

Brandt, 214 N.J. 76, 91 (2013) (quoting R. 4:46-2(c)).

       Thus, we consider, as the trial judge did, whether "the competent evidential

materials presented, when viewed in the light most favorable to the non-moving


                                                                           A-1839-18T4
                                       12
party, are sufficient to permit a rational factfinder to resolve the alleged disputed

issue in favor of the non-moving party." Ibid. (quoting Brill, 142 N.J. at 540). If

there is no genuine issue of material fact, we must then "decide whether the trial

court correctly interpreted the law." Massachi v. AHL Servs., Inc., 396 N.J. Super.
486, 494 (App. Div. 2007) (citing Prudential Prop. & Cas. Co. v. Boylan, 307 N.J.

Super. 162, 167 (App. Div. 1998)). We accord no deference to the trial judge's

conclusions on issues of law and review issues of law de novo. Nicholas v.

Mynster, 213 N.J. 463, 478 (2013).

      We have considered plaintiff's contentions in light of the record and these

applicable legal principles. We are satisfied that Judge Harz thoroughly and

correctly addressed the issues in her written opinion, and properly granted

summary judgment to defendants. Plaintiff's appellate arguments are without

sufficient merit to warrant further discussion here. R. 2:11-3(e)(1)(E). Therefore,

we affirm substantially for the reasons expressed in the judge's comprehensive

November 16, 2018 decision.

      Affirmed.




                                                                           A-1839-18T4
                                       13